DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the  

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is not required because claim 8 does not require the “another command”.  Claim 9 should include limitations requiring the selection of the “another command”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 7 states “a sensor configured to measure one or more characteristics of the system” in line 4, and “compare the desired air pressure level to a measured air pressure level” 
 	Claim 8 states “the measurement” in line 3. It is unclear which measurement in claim 7 is being referred to: the measurement from the sensor, the measured air pressure level, or the measure of the one or more characteristics of the system. 
 	Claim 9 states “the welding operation is a selection of one or more of a gouging operation or a plasma cutting operation”. Cutting and gouging are not welding operations. Therefore, the intended scope of the claim is unclear. 
	Claims 23 and 24 state “the command”, claim 28 states “the compressor case“, and claim 29 states “the sensor”. There is improper antecedent basis for these terms in these claims.
	Dependent claims are rejected based on their dependency to the claims rejected in detail above.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, 11-12, 21-23, and 25-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunn US 5820352.
 	Gunn discloses: 
 	7.  An air compressor control system (see e.g. Fig 2) comprising: a user interface (60) configured to receive a command from an operator corresponding to a desired air pressure level (see user interface 60 in Fig 3, see operator entering/modifying parameter commands in col 6 lines 6-24, and see setpoint discharge pressure input by the operator in col 10 lines 1-7); 
a sensor (50) configured to measure one or more characteristics of the system; an electric inlet valve (26) integrated within an air compressor (see 10 in Fig 2) and configured to regulate airflow of the air compressor based on a position of the electric inlet valve (see col 10 lines 55-65);  and a controller (42) configured to:
 	receive the desired air pressure level for the air compressor based on the command (see memory receiving the setpoint discharge pressure from the parameter commands of the operator and the controller receiving the setpoint discharge pressure from memory in col 6 lines 6-24, col 10 lines 1-7, and Fig 9A “READ SETPOINT DISCHARGE PRESSURE”);
compare the desired air pressure level to a measured air pressure level (see col 10 lines 13-19); calculate a pressure difference based on the comparison (see col 10 lines 13-19); and

 	Regarding claim 8, Gunn discloses8.  The system as defined in claim 7, the controller further configured to automatically determine the desired pressure level in the air compressor (see “READ SETPOINT DISCHARGE PRESSURE” IN Fig 9A) based on another command corresponding to a welding operation or the measurement (See Fig 7 wherein during the interrupt control routine, the controller 42 completes a sensor scan/measurement step 152 before the pressure control routine 200 step begins wherein Fig 9A shows the pressure control routine includes a “READ SET POINT DISCHARGE PRESSURE” step. Thus, as shown in the controller program flow chart, carrying out the “READ SET POINT DISCHARGE PRESSURE” step is based on the prior completion of the sensor scan/measurement step in the program flow chart. Therefore, the step of automatic/programmed determination of the particular setpoint discharge pressure entered by the operator and saved in memory is based on prior completion of the current sensor scans/measurements including the pressure sensor scan/measurement.).
 	11. (Currently Amended) The system as defined in claim 7, further comprising a motor (11/19) configured to adjust a position of the electric inlet valve (26), wherein the controller is configured to: determine a position of the electric inlet valve (see fully open and fully closed in col 10 lines 55-65); calculate a change in position of the electric inlet valve based on the pressure difference (see col 10 lines 22-31); and control the motor to adjust the position of the electric inlet valve based on the calculated change in position (see col 10 lines 55-65).

 	21. (New) An air compressor control system (see Fig 2) comprising:
an electric inlet valve (26) integrated within an air compressor (see 10 in Fig 2) and configured to regulate airflow of the air compressor based on a position of the electric inlet valve (see col 10 lines 55-65); and
a controller (42) configured to:
determine a desired air pressure level for the air compressor (the setpoint discharge pressure input by the user via user interface 60 in Fig 3  is read from memory [determined] by the controller as in col 10 lines 1-7 and Fig 9A “READ SETPOINT DISCHARGE PRESSURE”) based on a selected operation (the reading from memory [determining] by the controller is based on the user selecting the start operation on the user interface as in “IS START BUTTON PUSHED?” in Fig 5, and/or based on the user’s selected operation of the user interface as in col 6 lines 6-24 wherein the operator can select e.g. scroll buttons 65 and selection buttons 66 to view menus, and then select and enter operation parameters to select the user’s desired operation of the air compressor.);
compare the desired air pressure level to a measured air pressure level (see col 10 lines 13-19);
calculate a pressure difference based on the comparison (see col 10 lines 13-19); and
adjust a position of the electric inlet valve via an electrical control signal in
response to the pressure difference (see electric motor/actuator 11/19, and actuator motor control routine in Fig 13, col 10 lines 1-7, lines 13-19, and lines 55-65).

 	23.    (New) The system as defined in claim 21, further comprising a user interface (60) configured to receive the command corresponding to the selected operation from an operator (see col 6 lines 6-24 and col 10 lines 1-7).
 	25.    (New) The system as defined in claim 21, wherein an electrically controlled and powered motor (11/19) is configured to adjust a position of the electric inlet valve (26).
 	26.    (New) The system as defined in claim 25, wherein the controller is further configured to:
determine a given position of the electric inlet valve (see fully open and fully closed in col 10 lines 55-65); and
calculate a change in position of the electric inlet valve based on the pressure difference (see col 10 lines 22-31).
 	27.    (New) The system as defined in claim 26, wherein the controller is further configured to control the motor to adjust the position of the electric inlet valve based on the calculated change in position (see col 10 lines 55-65).
 	28.    (New) The system as defined in claim 25, wherein the controller is further configured to:
command the air compressor to shut off (see stop button 76); and
control the motor to maintain the electric inlet valve in a closed position (see 520 in Fig 11) to prevent oil mist and/or fumes from evacuating the compressor case as the air compressor cools down (This is a desired result of closing the inlet valve. Gunn closes the inlet valve and is 
 	29.    (New) The system as defined in claim 23, wherein the sensor is a pressure sensor (pressure sensor 50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salsich US 2009/0294415 in view of Gunn US 5820352 in further view of Sommerfeld US 2009/0159576.
 	Regarding claim 7, Salsich discloses a “welding-type system” (see including an air compressor control system (see controller 13 and see last sentence of 0025) and a user interface configured to receive a command from an operator (operating mode selector 37) corresponding to a desired air pressure level (Applicant claims “another command”, not the command in claim 1. Therefore, see “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in the last sentence of 0025); a sensor configured to measure one or more characteristics of the system (see e.g. 60A in 0027 which can measure input gas pressure); receive the desired air pressure level for the air compressor based on the command (the desired air pressure level is received from the look up table as in the quote from the last sentence of 0025 immediately above). 
 	Salsich does not provide any details of the air compressor and therefore does not disclose an electric inlet valve integrated within an air compressor and configured to regulate airflow of the air compressor based on a position of the electric inlet valve; and a receive the desired air pressure level for the air compressor based on the command; compare the desired air pressure level to a measured air pressure level; calculate a pressure difference based on the comparison; and adjust a position of the electric inlet valve via an electrical control signal in response to the command from the user interface, the pressure difference, or a measurement from the sensor.
 	Gunn discloses an inlet-valve air-compressor control system (see e.g. Fig 2) comprising: an electric inlet valve (26) integrated within an air compressor (see 10 in Fig 2) and configured to regulate airflow of the air compressor based on a position of the electric inlet valve (see col 10 lines 55-65);  and a controller (42) configured to:
 	receive the desired air pressure level for the air compressor based on the command (see memory receiving the setpoint discharge pressure from the parameter commands of the operator and the controller receiving the setpoint discharge pressure from memory in col 6 lines 6-24, col 10 lines 1-7, and Fig 9A “READ SETPOINT DISCHARGE PRESSURE”);
compare the desired air pressure level to a measured air pressure level (see col 10 lines 13-19); calculate a pressure difference based on the comparison (see col 10 lines 13-19); and
adjust a position of the electric inlet valve via an electrical control signal in response to the command from the user interface, the pressure difference (see electric motor/actuator 11/19, and actuator motor control routine in Fig 13, col 10 lines 1-7, lines 13-19, and lines 55-65), or a measurement from the sensor.
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the inlet-valve air-compressor control system of Gunn in the control system of Salsich to gain the benefit of “the compressor control system maintains the 
 	Regarding claim 8, Salsich as modified above discloses: the controller further configured to automatically determine the desired pressure level in the air compressor based on another command corresponding to a welding operation (It appears from claim 9 that applicant is considering cutting and gouging as “corresponding” to welding operations. Salich discloses a welding system [see “welding-type system” throughout including 0051] including “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in the last line of 0025) or the measurement.
 	However if welding does not include cutting or gouging, the examiner turns to Sommerfeld. Sommerfeld discloses an air compressor system (see the first sentence of 0015) for plasma cutting and welding torches (see 0002) including an interface 40 configured to select a welding operation [see “a user input 40 may include a button, knob, or switch configured to enable selection of a mode of operation (e.g., plasma cut, weld, etc.)”] and utilize a corresponding air pressure for welding (see 0035). 
 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to configure the “welding-type system”of Sasich to accept welding operations at the user interface and to utilize a corresponding air pressure as taught by 
	9.    (Currently Amended) The system as defined in claim 8, wherein the command corresponding to the welding operation is a selection of one or more of a gouging operation or a plasma cutting operation (see Gunn “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in the last sentence of 0025).
 	10.    (Currently Amended) The system as defined in claim 9, wherein the controller is configured to: receive the selected gouging or plasma cutting operation from the user interface; and determine the desired air pressure for the air compressor based on the selected operation  (see Gunn “Controller 13A is further configured to determine an input gas pressure in the plasma cutting system 10 as a function of output pressure and the drive signal. In one embodiment, a look-up table is used to set forth an input pressure and an output pressure associated with each of a number of cutting operations selected by way of the operating mode selector 37.” in the last lsentence of 0025).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn US 5820352 in view of Renner US 2011/0052415.
 	Regarding claim 24, Gunn does not disclose wherein the command corresponds to a gouging or plasma cutting operation. 

 	Before the effective filing date of the application, one of ordinary skill in the art would have found it obvious to utilize the compressor of Gunn to supply air-operated devices including a plasma cutter as taught by Renner to gain the benefit of enabling the cutting of metals.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition to adding limitations which were not previously presented in the claims, applicant broadened claim 7 with the additional “pressure difference” option which allowed the examiner to apply different prior art to the claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746